Citation Nr: 0738545	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
to include as secondary to service-connected hepatitis C. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from June 1971 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The hepatitis C is paid as if service connected pursuant to 
38 U.S.C.A. § 1151.  It will be referred to as a service 
connected disorder throughout this decision.


FINDING OF FACT

There is no competent evidence of record showing a causal 
relationship between the veteran's cirrhosis of the liver and 
any incident of service including hepatitis C.  Cirrhosis of 
the liver was first shown years after service.


CONCLUSION OF LAW

Cirrhosis of the liver was not incurred in or aggravated by 
military service, may not be so presumed, and the disability 
is not proximately due to, the result of, or aggravated by 
service-connected hepatitis C.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
appellant.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran was provided VA examination and was 
scheduled to present testimony at a personal hearing, but he 
failed to report.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for cirrhosis of the liver on a direct 
basis and secondary to hepatitis C.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., cirrhosis of the liver) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has had intermittent findings of cirrhosis of the 
liver since at least the early 1990's.  Significantly, there 
are no in-service complaints, findings or diagnoses of 
cirrhosis of the liver.  Further, the record reflects that 
the veteran's cirrhosis of the liver occurred years after his 
separation from service, and there is no competent medical 
evidence showing that cirrhosis of the liver is directly 
related to service.  

The veteran has claimed that his service-connected hepatitis 
C causes cirrhosis of the liver.  However, there is no 
competent medical evidence suggesting service connection for 
cirrhosis of the liver secondary to hepatitis C, including 
under the Allen theory of aggravation.  There is, however, a 
February 2002 pathology report notes a diagnosis of 
"[m]oderate chronic active hepatitis with early cirrhosis, 
compatible with history of hepatitis C virus infection."  
This is not taken as a statement that the hepatitis caused 
the cirrhosis, but rather that the laboratory finding was of 
hepatitis with early cirrhosis.  In fact, a VA examiner in 
March 2004 examined the veteran and reviewed his medical 
history.  She concluded that it was likely as not that the 
veteran's hepatitis C was noncontributory to the veteran's 
cirrhosis.  She also referred to the veteran's extensive 
history of alcohol abuse. 

The veteran has submitted computer generated articles that 
pertain to hepatitis C.  While theses article refer to the 
long term effects of hepatitis C infection which include 
development of cirrhosis they do not specifically link the 
veteran's liver disorder to his hepatitis C.  There is no 
specific link made by competent evidence in this case.  
Accordingly, the Board finds limited probative value in the 
quoted articles. 

Although the veteran has claimed that his cirrhosis of the 
liver is related to his service-connected hepatitis C, he is 
a layman and thus does not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The clear preponderance of the evidence shows that the 
veteran's cirrhosis of the liver is not related to service or 
to the service-connected hepatitis C and that service 
connection on a direct or secondary basis is not warranted.   



ORDER

Service connection for cirrhosis of the liver, to include as 
secondary to service connected hepatitis C is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


